United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION, MEDICAL
)
CENTER, Coatesville, PA, Employer
)
___________________________________________ )
L.C., Appellant

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1389
Issued: January 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 12, 2010 appellant filed a timely appeal from an October 16, 2009 merit
decision of the Office of Workers’ Compensation Programs that affirmed a March 25, 2009
schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than 11 percent impairment of his right upper
extremity, for which he received a schedule award.
FACTUAL HISTORY
On March 4, 2006 appellant, then a 49-year-old structural fire fighter, injured his right
shoulder while turning a tight valve on a sprinkler system. He stopped work on March 4, 2006.1
1

Appellant returned to limited duty on April 27, 2006, stopped work on May 10, 2006 and returned to limited
duty on June 14, 2006. The Office also accepted his recurrences of May 8, 2006 and April 16, 2007.

The Office accepted the claim for right shoulder sprain, partial right rotator cuff tear, cervical
sprain and strain and cervical radiculopathy. On May 3, 2007 Dr. Perry J. Argires, a Boardcertified neurosurgeon, diagnosed right C6-C7 radiculopathy secondary to foraminal stenosis at
C5-C6, C6-C7. He performed right C5, C6, C7 laminectomies, with right C5-C6 and C6-C7
facetectomies and foraminotomies.
On June 27, 2007 Dr. John P. Manta, a Board-certified neurosurgeon, performed
debridement of the glenohumeral joint with capsulotomy, debridement of the labrum, rotator
cuff, subacromial decompression and manipulation of the right shoulder. On November 1, 2007
and March 26, 2008 he performed right shoulder manipulation in the form of a right rotator cuff
repair. He released appellant to return to work on July 7, 2008.
On March 3, 2009 appellant requested a schedule award. In a September 16, 2008 report,
Dr. David Weiss, an osteopath, reviewed appellant’s history and provided findings on
examination. He rated impairment with reference to the American Medical Association, Guides
to the Evaluation of Permanent Impairment, (A.M.A., Guides) (5th ed. 2001). Dr. Weiss advised
that cervical spine range of motion was limited with pain at the extremes. The Spurling
maneuver was negative on the left and was positive on the right, producing ipsilateral pain but no
radicular component. The right shoulder had well-healed portal arthroscopy scars and focal
acromioclavicular joint tenderness. Appellant had tenderness over the long head of the biceps
and tenderness over the tip of the acromion. Right shoulder range of motion included forward
elevation of 110/180 degrees, abduction of 90/180 degrees, cross over adduction of 55/75
degrees, external rotation of 80/90 degrees and internal rotation of 65/90 degrees. Dr. Weiss
reported that appellant had daily neck pain and stiffness that waxed and waned and daily right
shoulder pain and stiffness. He listed restrictions in appellant’s activities of daily living that
included no longer being able to perform his gainful employment as a fire fighter; difficulty with
household chores of mowing the lawn, vacuuming, cleaning, laundry and shopping; difficulty
with self-care of washing and dressing himself and using the bathroom. Appellant had difficulty
with prolonged sitting; sleep; overhead reaching and lifting with the right arm; pulling and
pushing; baseball; and prolonged driving and riding in a car. Dr. Weiss advised that appellant’s
pain level was 7 to 8 out 10 for the cervical spine and right shoulder using the visual analogue
scale.
Under Figure 16-40 of the A.M.A., Guides, Dr. Weiss noted that, for right shoulder range
of motion, appellant had impairment of five percent for flexion2 four percent for abduction3 and
two percent for internal rotation.4 He added the range of motion values to total 11 percent
impairment. Dr. Weiss referred to Table 16-27 and advised that appellant also had impairment
of 10 percent for a right shoulder resection arthroplasty.5 He referred generally to Figure 18-1
and provided a pain-related impairment of three percent.6 Dr. Weiss combined these values and
2

A.M.A., Guides 476.

3

Id. at 477.

4

Id. at 479.

5

Id. at 506.

6

Id. at 574.

2

rated a total 23 percent impairment of the right arm. He stated that appellant reached maximum
medical improvement on September 16, 2008.
In a February 25, 2009 report, an Office medical adviser noted appellant’s history of
injury and treatment and reviewed the September 16, 2008 report of Dr. Weiss. Although he
provided a rating for a distal clavicle resection, the surgical record revealed that the arthroscopic
procedure on June 27, 2007 did not include a distal clavicle resection. The Office medical
adviser noted that surgery consisted of a right shoulder debridement and glenohumeral joint with
capsulotomy debridement of the labrum and rotator cuff as well as subacromial decompression
and manipulation. For this reason, he found that the 10 percent rating under Table 16- 27 could
not be utilized. Additionally, the Office medical adviser explained that the three percent rating
of pain could not be utilize as appellant did not meet the criteria under Chapter 18.3b of the
A.M.A., Guides.7 Regarding range of motion, the medical adviser referred to Table 16-40 to
find that appellant had 110 degrees of forward flexion, which represented five percent
impairment.8 He referred to Table 16-43 and found that 90 degrees of abduction was four
percent impairment and 55 degrees of adduction was no impairment.9 The Office medical
adviser referred to Figure 16-46 to find that internal rotation of 65 degrees warranted two percent
impairment.10 He added to the loss of range of motion to conclude that appellant had 11 percent
impairment of the right upper extremity.11
On March 12, 2009 appellant’s representative submitted a February 24, 2009 report from
Dr. Manta. He reviewed the report of Dr. Weiss and agreed that appellant sustained 23 percent
impairment to the right upper extremity.
On March 25, 2009 the Office granted appellant a schedule award for 11 percent
impairment of the right arm. The award covered the period from September 16, 2008 to
March 14, 2009.
On March 31, 2009 appellant’s representative requested a hearing, which was held on
July 28, 2009. In support of Dr. Weiss’ pain-related impairment, appellant’s representative
submitted a July 15, 2009 Quick DASH questionnaire from Dr. Weiss. The questionnaire noted
a score of 77 percent where 1 percent represented no disability and 100 percent represented total
disability.
On October 16, 2009 an Office hearing representative affirmed the March 25, 2009
decision.

7

Id. at 570.

8

Id. at 476.

9

Id. at 477.

10

Id. at 479.

11

Id. at 604.

3

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act12 sets forth the number of
weeks of compensation to be paid for the permanent loss of use of specified members, functions
and organs of the body.13 The Act, however, does not specify the manner by which the
percentage loss of a member, function or organ shall be determined. To ensure consistent results
and equal justice for all claimants under the law, good administrative practice requires the use of
uniform standards applicable to all claimants.14 The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.15
ANALYSIS
Appellant’s claim was accepted for right shoulder strain and sprain, cervical strain and
sprain, partial right rotator cuff tear and cervical radiculopathy. It authorized right C5, C6, C7
laminectomies, right C5-C6 and C6-C7 facetectomies foraminotomies, debridement of the
glenohumeral joint with capsulotomy, debridement of labrum, rotator cuff, subacromial
decompression and manipulation. Appellant also underwent two right shoulder manipulations to
repair the right rotator cuff.
Dr. Weiss found that appellant had 23 percent impairment of the right arm. The Board
notes that his rating of 10 percent for a right shoulder resection arthroplasty was excluded by the
Office medical adviser due to the nature of the surgery performed. Dr. Weiss cited to Table
16-27 which provides for 10 percent impairment for a distal clavicle resection.16 The Office
medical adviser noted that appellant did not undergo a distal clavicle resection as noted in the
surgical report of Dr. Manta. Dr. Weiss did not otherwise explain how appellant’s right shoulder
surgery would qualify as a distal clavicle resection. He also rated three percent for pain-related
impairment pursuant to Figure 18-1, page 574.17 According to section 18.3(b) of the A.M.A.,
Guides, “examiners should not use this chapter to rate pain-related impairments for any condition
that can be adequately rated on the basis of the body and organ impairment systems given in
other chapters of the guides.”18 Office procedures provide that Chapter 18 is not to be used in
combination with other methods to measure impairment due to sensory pain (Chapters 13,

12

5 U.S.C. §§ 8101-8193.

13

Id. at § 8107.

14

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

15

A.M.A., Guides (5th ed. 2001); 20 C.F.R. § 10.404.

16

See supra note 5.

17

See supra note 6.

18

Section 18.3b, page 571, A.M.A., Guides (5th edition, 2001). See C.J., 60 ECAB ___ (Docket No. 08-2429,
issued August 3, 2009) (the impairment ratings in the body organ system chapters of the A.M.A., Guides make
allowance for any accompanying pain).

4

16 and 17).19 Although Dr. Weiss also provided a July 15, 2009 Quick DASH questionnaire to
support the pain impairment, he offered no explanation as to how this aspect of the sixth edition
would support a pain rating under Chapter 18 of the fifth edition. He did not address whether the
range of motion impairment values of the A.M.A., Guides were insufficient to adequately rate
appellant’s pain. The pain rating was excluded based on insufficient explanation by Dr. Weiss.
Regarding range of motion, Dr. Weiss and the Office medical adviser agreed that
appellant had 11 percent impairment. The Board finds that the medical adviser properly
correlated the physical findings of the examining physician to rate the impairment to appellant’s
right shoulder. Applying Figures 16-40, 16-43 and 16-46 of the fifth edition of the A.M.A.,
Guides,20 five percent impairment was allowed for 110 degrees of flexion, four percent for
90 degrees of abduction and two percent for 65 degrees of internal rotation. Dr. Weiss and the
Office medical adviser added the loss of shoulder motion values to total 11 percent impairment
of the right arm. The Board finds that the evidence supports that appellant has 11 percent
permanent impairment of the right upper extremity.
On appeal, appellant’s representative argued that the Office medical adviser did not
explain why an additional impairment for pain was not warranted. As noted above, section
18.3(b) of the A.M.A., Guides, provides that examiners should not use Chapter 18 to rate
pain-related impairments for any condition that can be adequately rated on the basis of the body
and organ impairment systems given in other chapters of the A.M.A., Guides. Under this
Chapter of the fifth edition, it is up to the examining physician to explain why pain could not be
adequately rated under the other chapters of the A.M.A., Guides. Appellant’s representative also
argued that a conflict was created between the Office medical adviser and Dr. Weiss. The Board
finds, however, that the medical evidence of record does not support a conflict as two
components of Dr. Weiss’ rating were not adequately addressed, which diminished the probative
value of his report.21
CONCLUSION
The Board finds that appellant has no more than an 11 percent permanent impairment of
his right upper extremity for, which he received a schedule award.

19

See FECA Bulletin 01-05 (issued January 31, 2001); Federal (FECA) Procedure Manual, Part 3 -- Medical,
Schedule Awards, Chapter 3.700.2 (June 2003).
20

A.M.A., Guides 476, 477, 479.

21

See I.F., 60 ECAB ___ (Docket No. 08-2321, issued May 21, 2009) (an opinion which is not based upon the
standards adopted by the Office and approved by the Board as appropriate for evaluating schedule losses is of
diminished probative value in determining the extent of permanent impairment).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 16, 2009 is affirmed.
Issued: January 21, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

